Case 2:18-cv-09414-GW-SS Document 100 Filed 08/18/20 Page 1 of 9 Page ID #:3125

                                                                        JS-6
   1
   2
   3
   4
   5
   6
   7
   8
   9
                  THE UNITED STATES DISTRICT COURT
 10        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 11
       LISA FRIEDMAN, individually and ) Case No.: CV 18-9414-GW-SSx
 12
       on behalf of herself and all others )
 13    similarly situated,                 ) CLASS ACTION
                                           )
 14
                     Plaintiff,            ) Assigned to Hon. George H. Wu
 15            vs.                         )
                                           ) FINAL ORDER AND JUDGMENT
 16
       JILLIAN MICHAELS, an individual; )
 17    EM DIGITAL, LLC, a Florida          )
       Limited Liability Company;          ) Complaint Filed: August 20, 2018
 18
       EMPOWERED MEDIA, LLC, a             ) Removed:         November 5, 2018
 19    California Limited Liability        ) Notice of Settlement: December 2, 2019
       Company; and DOES 1–100,            ) Preliminary Approval: April 16, 2020
 20
       inclusive,                          )
 21                                        )
                    Defendants.            )
 22
                                           )
 23                                        )
                                           )
 24
                                           )
 25
 26
 27
 28
                               FINAL ORDER AND JUDGMENT
                                          –1–
Case 2:18-cv-09414-GW-SS Document 100 Filed 08/18/20 Page 2 of 9 Page ID #:3126



   1            Plaintiff Lisa Friedman (“Plaintiff”) and defendants EM Digital, LLC,
   2   Empowered Media, LLC, and Jillian Michaels (collectively, “Defendants”)
   3   entered into a Class Action Settlement, which is subject to review under Fed. R.
   4   Civ. P. 23.
   5            On October 23, 2019, the Court certified this matter as a class action and
   6   named Plaintiff as the Class Representative and appointed John P. Kristensen and
   7   Jesenia A. Martinez of Kristensen LLP as Class Counsel [Dkt. 69].
   8            On September 5, 2019, Defendants filed their Motion for Summary
   9   Judgment [Dkt. 39], which Plaintiff opposed on September 26, 2019 [Dkt. 57].
 10    On October 24, 2019, after oral argument was heard, the Court ordered further
 11    briefing by the Parties on a number of issues raised in Defendants’ Motion for
 12    Summary Judgment [Dkt. 75]. The Parties fully briefed the issues on November
 13    4, 2019, and November 12, 2019 [Dkt. 76-79]. On December 2, 2019, Plaintiff
 14    filed a Notice of Settlement after an agreement was reached between the Parties
 15    [Dkt. 80]. At the time the Notice of Settlement was filed, the Court had not issued
 16    a ruling on Defendants’ Motion for Summary Judgment. See Dkt. 87-1 at ¶ 18.
 17             On February 7, 2020, Plaintiff filed the Class Action Settlement
 18    Agreement [Dkt. 87-2] along with her Motion for Preliminary Approval of Class
 19    Action Settlement [Dkt. 87].
 20             On March 9, 2020, the Court held a hearing on Plaintiff’s Motion for
 21    Preliminary Approval of Class Action Settlement [Dkt. 87] and requested
 22    supplemental briefing and that edits be made to the proposed documents to be sent
 23    to the Class.
 24             On March 23, 2020, Plaintiff filed her Supplemental Brief and revised
 25    Class Action Agreement [Dkt. 89-1] and proposed documents to be sent to the
 26    Class.
 27             On April 16, 2020, the Court entered an Order of Granting Preliminary
 28    Approval of Class Settlement [Dkt. 92]. Pursuant to the Preliminary Approval
                                     FINAL ORDER AND JUDGMENT
                                                –2–
Case 2:18-cv-09414-GW-SS Document 100 Filed 08/18/20 Page 3 of 9 Page ID #:3127



   1   Order, the Court, among other things: (i) preliminarily approved the proposed
   2   Settlement; (ii) appointed Kurtzman Carson Consultants, LLC (“KCC”) as
   3   Settlement Administrator; and (iii) set the date and time of the Final Approval
   4   Hearing for August 6, 2020 at 8:30 a.m.
   5         Written notice of the proposed Settlement was served pursuant to the Class
   6   Action Fairness Act of 2005, 28 U.S.C. § 1715.
   7         On July 9, 2020, Plaintiff filed her Motion for Final Approval of Class
   8   Action Settlement [Dkt. 93] requesting final approval of the proposed Settlement.
   9         That same day, Plaintiff filed her Motion for Attorneys’ Fees, Costs, and
 10    Incentive Award [Dkt. 94].
 11          On August 6, 2020, a Final Approval Hearing was held to determine
 12    whether the proposed Settlement is fundamentally fair, reasonable, adequate, and
 13    in the best interests of the Class and should be approved by the Court.
 14          Having considered all matters submitted to it at the hearing on the Motion
 15    for Final Approval [Dkt. 93] and Motion for Attorneys’ Fees, Costs, and Incentive
 16    Award [Dkt. 94] and otherwise, including the complete record of this action, and
 17    good cause appearing therefor, the Court hereby finds and concludes as follows:
 18          1.     The capitalized terms used in this Order shall have the same meaning
 19    as defined in the Agreement except as otherwise expressly provided.
 20          2.     The Court has jurisdiction over this Litigation, the claims raised in
 21    the Litigation, and the Parties.
 22          3.     The Parties complied in all material respects with the Notice plan set
 23    forth in the Agreement. The Court finds that the Notice plan, which was
 24    effectuated pursuant to the Preliminary Approval Order, constituted the best
 25    notice practicable under the circumstances and constituted due and sufficient
 26    notice to the Class of the nature and pendency of the Litigation; the existence and
 27    terms of the Agreement; and the Settlement Class Members’ rights to make
 28    claims, opt out, or object. Further, the Notice plan satisfies the Federal Rules of
                                   FINAL ORDER AND JUDGMENT
                                              –3–
Case 2:18-cv-09414-GW-SS Document 100 Filed 08/18/20 Page 4 of 9 Page ID #:3128



   1   Civil Procedure, the United States Constitution, and any other applicable law.
   2   Notice of the Settlement was also provided to the appropriate state and federal
   3   government officials in compliance with the Class Action Fairness Act of 2005,
   4   28 U.S.C. § 1715.
   5         4.     The Court has determined that full opportunity has been given to the
   6   Class Members to opt out of the Settlement, object to the terms of the Settlement
   7   or to Class Counsel’s request for attorneys’ fees, costs, and expenses and
   8   incentive award to Plaintiff, and otherwise participate in the hearing on Final
   9   Approval held on August 6, 2020.
 10          5.     The Court finds that the Settlement is in all respects fair, reasonable
 11    and adequate. The Court therefore finally approves the Settlement for the reasons
 12    set forth in the Motion for Final Approval including, but not limited to, the fact
 13    that the Agreement was the product of informed, arm’s-length negotiations
 14    between competent, able counsel; counsel for the Parties had an adequate
 15    opportunity to evaluate and consider the strengths and weaknesses of their clients’
 16    respective positions; the Litigation involved vigorously disputed claims,
 17    underscoring the uncertainty of the outcome in this matter and the risks of
 18    continued litigation; the Settlement provides meaningful relief and monetary
 19    benefits for the Settlement Class Members; and the Parties were represented by
 20    highly qualified counsel who vigorously and adequately represented their
 21    respective clients’ interests.
 22          6.     The Settlement is in the best interests of the Class taking into account
 23    the extent of the relief obtained in relation to the risks faced by the Class
 24    Members in continuing to litigate their claims. The relief provided under the
 25    Agreement is appropriate as to the individual members of the Class and to the
 26    Class as a whole. All statutory and constitutional requirements necessary to
 27    effectuate the Settlement have been met and satisfied. The Parties shall effectuate
 28    the Agreement in accordance with its terms and provisions.
                                    FINAL ORDER AND JUDGMENT
                                               –4–
Case 2:18-cv-09414-GW-SS Document 100 Filed 08/18/20 Page 5 of 9 Page ID #:3129



   1         7.     By operation of this Final Approval Order and Judgment, by the
   2   Named Plaintiff and all Class Members (and their assignees who have not
   3   excluded themselves from the Class) of the Releasees of and from all Released
   4   Claims and shall include the agreement and commitment by Named Plaintiff and
   5   all Class Members to not now or hereafter initiate, maintain, or assert against the
   6   Releasees or any of them any and all causes of action, claims, rights, demands,
   7   actions, claims for damages, equitable, legal and/or administrative relief, interest,
   8   demands or rights, including without limitation, claims for damages of any kind,
   9   including those in excess of actual damages, whether based on federal, state, or
 10    local law, statute, ordinance, regulation, contract, common law or any other
 11    sources that have been, could have been, may be, or could be alleged or asserted
 12    now or in the future by Named Plaintiff or any Class Member against the
 13    Releasees, or any of them, in the Lawsuit or in any other court action or before
 14    any administrative body (including any regulatory entity or organization),
 15    tribunal, arbitration panel or other adjudicating body arising out of or related to
 16    the Released Claims.
 17          8.     The “Released Claims” shall mean any and all claims, actions, causes
 18    of action, rights, demands, suits, debts, liens, contracts, agreements, offsets or
 19    liabilities, including but not limited to tort claims, claims for breach of contract,
 20    claims for violation of privacy, statutory claims, breach of the duty of good faith
 21    and fair dealing, breach of statutory duties, actual or constructive fraud,
 22    misrepresentations, fraudulent inducement, statutory and consumer fraud, breach
 23    of fiduciary duty, unfair business or trade practices, any violation of Cal. Bus. &
 24    Prof. Code §§ 17600 et seq., any violation of Cal. Bus. & Prof. Code §§ 17200 et
 25    seq. predicated on violations of California’s Automatic Renewal Law, Cal. Bus. &
 26    Prof. Code §§ 17600, et seq., any violation of Cal. Civ. Code §§ 1750 et seq.
 27    predicated on violations of California’s Automatic Renewal Law, Cal. Bus. &
 28    Prof. Code §§ 17600, et seq., any violation of Cal. Bus. & Prof. Code §§ 17500 et
                                   FINAL ORDER AND JUDGMENT
                                              –5–
Case 2:18-cv-09414-GW-SS Document 100 Filed 08/18/20 Page 6 of 9 Page ID #:3130



   1   seq. predicated on violations of California’s Automatic Renewal Law, Cal. Bus. &
   2   Prof. Code §§ 17600, et seq., restitution, rescission, claims for contribution or
   3   indemnification, compensatory and punitive damages, injunctive or declaratory
   4   relief, attorneys’ fees, interests, costs, penalties and any other claims, whether
   5   known or unknown, alleged or not alleged in the Lawsuit, suspected or
   6   unsuspected, contingent or matured, under federal, state or local law, which
   7   Named Plaintiff and/or any Class Member had, now have, or may in the future
   8   have with respect to any conduct, act, omissions, facts, matters, transactions or
   9   oral or written statements or occurrences prior to the Preliminary Approval Date
 10    arising out of or related to any claim that was or could have been asserted against
 11    any Defendant in the Lawsuit or that arose or could have arisen during the Class
 12    Period same or similar to the causes of action asserted in the First Amended
 13    Complaint in Friedman v. Michaels, et al. filed on May 16, 2019.
 14          9.     “Releasees” shall mean Defendants, and all of their present, former,
 15    and future officers, directors, employees, attorneys, insurers, insurance agents and
 16    brokers, owners, representatives, predecessors, independent contractors, suppliers,
 17    vendors, processors, successors, agents, attorneys, assigns, parents, subsidiaries,
 18    affiliates, related companies, shareholders, members, counsel and legal
 19    representatives.
 20          10.    Plaintiff and the Class Members shall, by operation of this Final
 21    Approval Order and Judgment, be deemed to have waived the provisions, rights
 22    and benefits of California Civil Code section 1542, and any similar law of any
 23    state or territory of the United States or principle of common law. Section 1542
 24    provides:
 25                 A GENERAL RELEASE DOES NOT EXTEND TO

 26                 CLAIMS THAT THE           CREDITOR OR          RELEASING

 27                 PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN

 28                 HIS OR HER FAVOR AT THE TIME OF EXECUTING THE

                                   FINAL ORDER AND JUDGMENT
                                              –6–
Case 2:18-cv-09414-GW-SS Document 100 Filed 08/18/20 Page 7 of 9 Page ID #:3131



   1                RELEASE AND THAT, IF KNOWN BY HIM OR HER,

   2                WOULD HAVE MATERIALLY AFFECTED HIS OR HER

   3                SETTLEMENT WITH THE DEBTOR OR RELEASED

   4                PARTY.

   5         11.    Nothing herein shall bar any action or claim to enforce the terms of
   6   the Agreement.
   7         12.    No action taken by the Parties, either previously or in connection
   8   with the negotiations or proceedings connected with the Agreement, shall be
   9   deemed or construed to be an admission of the truth or falsity of any claims or
 10    defenses heretofore made or an acknowledgment or admission by any Party of
 11    any fault, liability or wrongdoing of any kind whatsoever to any other Party.
 12    Neither the Agreement nor any act performed or document executed pursuant to
 13    or in furtherance of the Settlement: (a) is or may be deemed to be or may be used
 14    in any proceeding in any court, administrative agency, or other tribunal as an
 15    admission of, or evidence of, the validity of any claim made by the Class
 16    Members or Plaintiff’s Counsel, or of any wrongdoing or liability of the persons
 17    or entities released under the Agreement, or (b) is or may be deemed to be or may
 18    be used in any proceeding in any court, administrative agency, or other tribunal as
 19    an admission of, or evidence of, any fault or omission of any of the persons or
 20    entities released under the Agreement. Defendants’ agreement not to oppose the
 21    entry of this Final Approval Order and Judgment shall not be construed as an
 22    admission or concession by Defendants that: (a) any of the allegations contained
 23    within the First Amended Complaint are meritorious; and (b) class certification
 24    was or would be appropriate in the Litigation or would be appropriate in any other
 25    action.
 26    ///
 27    ///
 28    ///
                                  FINAL ORDER AND JUDGMENT
                                             –7–
Case 2:18-cv-09414-GW-SS Document 100 Filed 08/18/20 Page 8 of 9 Page ID #:3132



   1         13.     Class Counsel’s application for an award of attorneys’ fees, costs,
   2   and expenses and an incentive award to Plaintiff is granted. In accordance with
   3   the terms of the Agreement, the following amounts shall be paid by Defendants
   4   from the Settlement Fund:
   5                 a. Fees to Class Counsel: $56,250.00;
   6                 b. Costs to Class Counsel: $16,663.13;
   7                 c. Incentive Award to Plaintiff: $2,000.00.
   8         14.     Class Counsel’s attorneys’ fees, costs, and incentive award to
   9   Plaintiff shall be paid from the Settlement Fund no later than seven (7) business
 10    days from the Effective Date.
 11          15.     The Court orders the Settlement Administrator to take all steps
 12    necessary to create the Settlement Fund and distribute the monies in accordance
 13    with the Agreement and this Order and Judgment. The Court authorizes payment
 14    to the Settlement Administrator of its fees and costs, in an amount not to exceed
 15    $25,000.00.
 16          16.     Except as provided in this Order, Named Plaintiff and the Class
 17    Members shall take nothing against Defendants by the First Amended Complaint,
 18    and Final Judgment shall be entered thereon, as set forth in this Order.
 19          17.     This Order is intended to be a final judgment disposing of the above-
 20    captioned action in its entirety.
 21          18.     Without affecting the finality of the Judgment hereby entered, the
 22    Court reserves jurisdiction over the implementation of the Agreement.
 23          19.     Without further order of the Court, the Parties may agree to
 24    reasonable extensions of time to carry out any provisions of the Agreement.
 25    ///
 26    ///
 27    ///
 28    ///
                                   FINAL ORDER AND JUDGMENT
                                              –8–
Case 2:18-cv-09414-GW-SS Document 100 Filed 08/18/20 Page 9 of 9 Page ID #:3133



   1         20.   There is no just reason for delay in the entry of this Judgment, and
   2   immediate entry by the Clerk of the Court is expressly directed pursuant to Rule
   3   54(b) of the Federal Rules of Civil Procedure.
   4
   5   IT IS SO ORDERED.
   6
   7    Dated: August 18, 2020
   8                                                Honorable George H. Wu
                                                   United States District Judge
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                  FINAL ORDER AND JUDGMENT
                                             –9–
